Citation Nr: 0126856	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  93-03 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
lumbosacral nerve root injury with radiculopathy and reflex 
sympathetic dystrophy, currently rated as 40 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of 
pelvic fracture and separation of the symphysis pubis with 
low back pain, currently rated as 10 percent disabling.  

3.  Entitlement to an effective date earlier than February 
25, 1998, for a 40 percent rating for a neurogenic bladder.  

4.  Entitlement to an effective date earlier than November 
21, 1991, for a 40 percent rating for a residuals of a pelvic 
fracture, lumbosacral nerve root injury with radiculopathy 
and reflex sympathetic dystrophy.  





REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
September 1972.  His DD-Form 214 reflects additional prior 
active service of 11 months and one day.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

When the case was most recently before the Board in March 
1998, the Board denied the veteran's claim for a compensable 
evaluation for hepatitis, granted reopening of the veteran's 
claim for service connection for reflex sympathetic dystrophy 
(RSD), and remanded this reopened claim as well as a claim 
for an increased evaluation for residuals of a fractured 
pelvis with radiculopathy and atrophy of the right lower 
extremity to the RO for further development.  

While the case was in remand status, jurisdiction over the 
claims folders was transferred to the RO in Winston-Salem, 
North Carolina.  In a November 2000 rating decision, service 
connection was granted for RSD.  The RO rated the RSD and the 
disability formerly rated as residuals of a fractured pelvis 
with radiculopathy and atrophy of the right lower extremity 
as follows:  residuals of lumbosacral nerve root injury with 
radiculopathy and RSD, 40 percent disabling from November 12, 
1991; and residuals of pelvic fracture and separation of the 
symphysis pubis with low back pain, 10 percent disabling from 
November 21, 1991.  

The veteran has continued his appeal with respect to the 
ratings assigned for the residuals of lumbosacral nerve root 
injury with radiculopathy and RSD, and residuals of pelvic 
fracture and separation of the symphysis pubis with low back 
pain.  In addition, he has perfected an appeal with respect 
to the assigned effective date for the 40 percent rating for 
the residuals of lumbosacral nerve root injury with 
radiculopathy and RSD.  In an August 2001 rating decision, 
the RO found that the assignment of November 12, 1991, as the 
effective date for service connection for RSD and a 40 
percent rating for residuals of lumbosacral nerve root injury 
with radiculopathy and RSD was clearly and unmistakably 
erroneous and that the proper effective date is November 21, 
1991, the date of receipt of the veteran's claim.  

In the November 2000 rating decision, the RO also granted an 
increased evaluation of 40 percent for neurogenic bladder, 
effective February 25, 1998.  The veteran has perfected an 
appeal with respect to the assignment of this effective date 
for the increased evaluation.

The veteran's representative has alleged that the failure to 
evaluate the veteran's neurogenic bladder as 10 percent 
disabling in a May 1995 rating decision was clearly and 
unmistakably erroneous.  This claim has not been adjudicated 
by the RO.  Therefore, it is referred to the RO for 
appropriate action.

The veteran's claims for increased evaluations are addressed 
in the remand that follows the order section of this 
decision.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein have been 
obtained by the RO.  

2.  A notice of disagreement was not received within one year 
of notice of the May 1995 rating decision which assigned an 
initial noncompensable evaluation for neurogenic bladder.

3.  A notice of disagreement was not received within one year 
of notice of a February 1997 rating decision which continued 
a noncompensable evaluation for neurogenic bladder.

4.  A claim for an increased evaluation for neurogenic 
bladder was not received prior to February 25, 1998; it is 
not factually ascertainable that the increase in severity of 
the disability occurred during the one year period prior to 
February 5, 1998.  

5.  A notice of disagreement was not received within one year 
of notice of an April 1973, December 1976 or May 1989 rating 
decision evaluating the residuals of a fractured pelvis with 
radiculopathy and atrophy of the right lower extremity; these 
decisions were consistent with and supported by the evidence 
then or record.  

6.  On June 28, 1991, the veteran received VA treatment for 
the residuals of a fractured pelvis with radiculopathy, and 
he filed a statement on November 21, 1991, alleging that the 
disability had increased in severity.  

7.  The increased disability justifying the grant of a 40 
percent evaluation for lumbosacral nerve root injury with 
radiculopathy and history of RSD existed on June 28, 1991; it 
is not factually ascertainable that the increase occurred 
during the one year period prior to June 28, 1991.  


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than 
February 25, 1998, for a 40 percent rating for neurogenic 
bladder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.400 (2001).  

2.  The proper effective date for a 40 percent rating for 
lumbosacral nerve root injury with radiculopathy and history 
of RSD, is June 28, 1991.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  After the RO's most recent consideration of 
the effective date issues decided herein, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the effective date issues are liberalizing and are 
therefore applicable to these issues.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that in a February 2001 letter, the RO 
informed the veteran of the VCAA.  In the letter, the veteran 
was advised of the evidence the RO had considered in deciding 
the issues on appeal, and informed that he should identify 
any other evidence he wished to submit or wished VA to 
obtain.  The veteran has been provided VA examinations and 
pertinent treatment records have been obtained.  The veteran 
has not identified and the Board is not aware of any 
outstanding evidence which could be obtained to substantiate 
his effective date claims.  

In sum, the facts pertinent to these claims have been 
properly developed and there is no further action which 
should be undertaken to comply with the provisions of the 
VCAA and the implementing regulations.  A remand to afford 
the RO an opportunity to consider the veteran's effective 
date claims in light of the regulations implementing the VCAA 
would serve only to further delay resolution of the veteran's 
claims with no benefit flowing to the veteran.  Accordingly, 
the Board will address the merits of these claims.  

II.  Legal Criteria

A rating decision will become final if a notice of 
disagreement is not received within one year of the date that 
the agency of original jurisdiction mails notice of the 
determination to the claimant.  38 C.F.R. §§ 3.304(a), 
20.302(a) (2001).

Under the provisions of 38 C.F.R. § 3.105(a) (2001), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992) (en banc).  In Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993), the United States Court of Veterans 
Appeals held that clear and unmistakable error is one of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  When attempting to raise a claim of clear 
and unmistakable error, a claimant must describe the alleged 
error with some degree of specificity, and, unless it is the 
kind of error, that if true, would be clear and unmistakable 
error on its face, must provide persuasive reasons as to why 
the result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of clear and unmistakable error.  
Id. at 44.

An increased award will be effective from the earliest date 
that it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one 
year thereof.  Otherwise, the increase will be effective the 
later of the date of receipt of claim or date entitlement 
arose.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400.

III.  Pelvis, Lumbosacral Nerve Root, RSD and Radiculopathy 
with Atrophy 

In an April 1973 rating decision, the RO granted service 
connection for residuals of a fractured pelvis and for 
history of radiculopathy, right lower extremity, with slight 
atrophy of the muscles of the right thigh and calf.  Each 
disability was assigned a noncompensable rating.  In a 
December 1976 rating decision, the conditions were rated as 
one disability, classified as residuals of a fractured pelvis 
with radiculopathy of the right lower extremity, with 
atrophy.  The disability was assigned a 20 percent rating.  
In a May 1989 rating decision, the veteran was denied an 
increased rating for the residuals of a fractured pelvis with 
radiculopathy and atrophy of the right lower extremity.  No 
notice of disagreement was submitted within one year of 
notice of any of the foregoing rating decisions.  

A VA outpatient treatment record, dated June 28, 1991, shows 
that the veteran was seen because of persistent pain in the 
right leg.  He was referred for a consultation.  The 
consultant noted that clinical evaluation revealed 
discoloration of the distal right lower extremity.  In 
addition, there were 4/5 muscle weakness, and hypesthesia 
from L4-S2, with decreased pin prick on the right L2 
distribution.  The assessment was incomplete right 
lumbosacral plexus injury with causalgia.  An October 1991 VA 
outpatient treatment record notes the veteran's complaints of 
sweating and alternating cold right foot.  The diagnosis was 
probable RSD of the right leg.  

On November 21, 1991, the RO received a VA Form 21-4138 
(Statement in Support of Claim), in which the veteran claimed 
entitlement to an increased rating for the residuals of a 
fractured pelvis.  As noted previously, the increased 
evaluation of 40 percent was granted from November 21, 1991.

The veteran contends that the increased evaluation of 40 
percent should be effective from 1976.  He essentially argues 
that RSD has been present since service and that the 
disability has been at least 40 percent disabling since 
service.  The issue of entitlement to an earlier effective 
date for service connection for RSD has not been the subject 
of a statement of the case and therefore is not a matter that 
the Board has jurisdiction to decide at this time.  In 
support of the claim for an earlier effective date for the 40 
percent rating, the veteran has presented argument which 
essentially relates to how the RO weighed the evidence in 
prior decisions but he has not specifically alleged that any 
of the prior decisions evaluating the disability at less than 
40 percent was clearly and unmistakably erroneous nor has he 
identified any error which would qualify as unmistakable 
error.    

Although it is true that the veteran did not file a statement 
alleging an increase in severity of the disability until 
November 21, 1991, the VA outpatient record dated June 28, 
1991, constitutes a claim for increase since it relates to 
treatment of the veteran for lumbosacral plexus injury with 
causalgia.  See 38 C.F.R. § 3.157.  The evidence 
satisfactorily establishes that the degree of disability 
justifying the increased award of 40 percent existed as of 
June 28, 1991.  Therefore, the veteran is entitled to an 
earlier effective date of June 28, 1991, for the 40 percent 
evaluation.  It is not factually ascertainable or even 
contended by the veteran that the increase in disability 
occurred during the one year period prior to June 28, 1991.  
Accordingly, an effective date earlier than June 28, 1991, is 
not in order.

IV.  Neurogenic Bladder

By rating decision of May 1995, entitlement to service 
connection for neurogenic bladder was granted, effective 
November 21, 1991.  In this rating decision, the RO evaluated 
the neurogenic bladder as noncompensably disabling.  

The veteran's representative contends that a statement 
submitted by the veteran in July 1995 constitutes a valid 
notice of disagreement with the May 1995 rating decision 
evaluating the disability as noncompensable.  The Board notes 
that in the July 1995 statement, the veteran did refer to his 
neurogenic bladder; however, his arguments with respect to 
his neurogenic bladder related solely to why he believes that 
it is a service-connected disability.  While special wording 
is not required, a notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2001).  In the July 1995 statement, the veteran 
said nothing to convey his disagreement with the assignment 
of a noncompensable evaluation for the disability.  
Therefore, it does not constitute a valid notice of 
disagreement with the May 1995 rating decision.  Moreover, no 
other statement which could be construed as a notice of 
disagreement was received within one year of notice of the 
May 1995 decision.  The record reflects and the veteran does 
not dispute that he did not file a notice of disagreement 
within one year of notice of a February 1997 rating decision 
which continued the noncompensable evaluation for neurogenic 
bladder.

Thereafter, the issue of entitlement to a compensable 
evaluation for neurogenic bladder was raised by the veteran's 
representative in a written statement submitted to the RO on 
February 25, 1998.  The veteran was subsequently granted an 
increased evaluation of 40 percent for neurogenic bladder 
from February 25, 1998.

The veteran alleges that the 40 percent evaluation should be 
effective from 1976.  Since the effective date for service 
connection for this disability is November 21, 1991, the 
veteran clearly is not entitled to an effective date prior to 
that date for the 40 percent evaluation.  The issue of 
entitlement to an earlier effective date for service 
connection for neurogenic bladder has not been the subject of 
a statement of the case and therefore is not a matter that 
the Board has jurisdiction to decide at this time.  

As a result of the veteran's failure to file a timely notice 
of disagreement with the May 1995 or February 1997 rating 
decision, those decisions became final and are considered 
correct in the absence of clear and unmistakable error.  As 
noted in the Introduction section of this decision, the 
veteran's representative alleges that the failure to assign a 
10 percent rating in the May 1995 rating decision was clearly 
and unmistakably erroneous.  Neither the veteran nor his 
representative has specifically alleged clear and 
unmistakable error in the failure to assign a 40 percent 
evaluation in the May 1995 or February 1997 rating decision, 
nor has either alleged any error which would qualify as clear 
and unmistakable error.  

Moreover, the record does not reflect and neither the veteran 
nor his representative has contended that the veteran's claim 
for increase was received prior to February 25, 1998, or that 
it was factually ascertainable during the one year period 
prior to February 25, 1998, that an increase in disability to 
the 40 percent level had occurred.  Therefore, an effective 
date prior to February 25, 1998, for the increased evaluation 
of 40 percent is not warranted.


ORDER

An effective date prior to February 25, 1998, for a 40 
percent rating for neurogenic bladder is denied.  

An effective date of June 28, 1991, but not earlier, is 
granted for a rating of 40 percent for residuals of a 
lumbosacral nerve root injury with radiculopathy and RSD, 
subject to the criteria governing the payment of monetary 
benefits.  

REMAND

The VCAA and the implementing regulations are also applicable 
to the veteran's claims for increased ratings.  The veteran 
was most recently afforded VA examinations of these 
disabilities in June 1999.  Although the veteran alleged that 
the functional impairment from the service-connected 
disabilities increased with use, the examiners failed to 
properly assess the increased functional impairment on use.  
Therefore, the examination reports are not adequate for 
rating purposes.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  

The Board also notes that the veteran has filed a timely 
notice of disagreement with the November 2000 rating decision 
which denied an earlier effective date for service connection 
for neurogenic bladder and assigned an effective date in 
November 1991 for service connection for RSD.  He has not 
been provided a statement of the case on either of these 
issues.  When there has been an initial RO adjudication of a 
claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case, and the RO's 
failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should provide the veteran and 
his representative with a statement of 
the case on the issues of entitlement to 
an earlier effective date for service 
connection for neurogenic bladder and 
entitlement to an earlier effective date 
for service connection for RSD.  It 
should also inform him of the 
requirements to perfect an appeal with 
respect to these issues.

2.  The RO should contact the veteran and 
request him to provide the names, 
addresses and approximate dates of 
treatment or evaluation for any health 
care providers who may possess additional 
records pertinent to the increased 
evaluation issues remaining on appeal.  
When the requested information and any 
necessary authorization are received, the 
RO should attempt to obtain a copies of 
any indicated records that are not 
already of record.  

3.  If the RO is unsuccessful in its 
efforts to obtain any evidence identified 
by the veteran, the RO should so inform 
the veteran and his representative and 
request them to submit a copies of the 
outstanding records.  

4.  Then, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected residuals of pelvic fracture, 
separation of the symphysis pubis, and 
lumbosacral nerve root injury with 
radiculopathy, atrophy and reflex 
sympathetic dystrophy.  The examiner must 
review the claims folders, to include any 
evidence received in connection with the 
above requests, before completing the 
examination report.  Any indicated 
testing, including range of motion 
studies in degrees, should be performed.  

The examiner should define normal ranges 
of motions for the lumbosacral spine.  In 
reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
degree of severity of any pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should specifically indicate 
any reflex abnormalities, muscle spasm or 
other neurological findings indicative of 
disc disease of the veteran's lumbosacral 
spine.  Any functional impairment of the 
lower extremities due to the disc disease 
should be identified, and the examiner 
should assess the frequency and duration 
of any attacks of sciatic neuropathy. 

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

5.  Following completion of the 
foregoing, the RO should review the 
claims folders and ensure that the 
aforementioned development action has 
been conducted and completed in full.  
The RO should also undertake any other 
development it determines is required to 
comply with the VCAA and the implementing 
regulations.  

6.  Then, the RO should readjudicate the 
veteran's claims for increased 
evaluations.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and 
afford them an appropriate opportunity to 
respond.  The case should be returned to 
the Board for further appellate 
consideration, if otherwise in order. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to any ultimate determination warranted in 
this case.  No action is required of the veteran until he 
receives further notice.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

